UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4146



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PETER RIBERHOLT BROCK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-98-3-A)


Submitted:   January 26, 1999          Decided:     February 25, 1999


Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Riberholt Brock, Appellant Pro Se. Gerald J. Smagala, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Riberholt Brock appeals the district court’s order

affirming Brock’s conviction for a violation of the Child Support

Recovery Act and sentencing him to sixty days imprisonment and

$62,368 in restitution.   See 18 U.S.C.A. § 228 (West Supp. 1998).

We have reviewed the record and the district court’s opinion af-

firming the magistrate judge’s judgment and find no reversible

error.   See Fed. R. Crim. P. 58(g)(2).   Accordingly, we affirm on

the reasoning of the district court.   See United States v. Brock,

No. CR-98-3-A (E.D. Va. Feb. 10, 1998).*     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked “filed” on
February 9, 1998, the district court’s records show that it was
entered on the docket sheet on February 10, 1998.      Pursuant to
Rules 58 & 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2